                                                                                        FILED
                                                                               2018 Nov-13 PM 12:41
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

SUKHDEV SINGH,                          }
                                        }
      Petitioner,                       }
                                        }
v.                                      } Case No.: 4:17-cv-1950-MHH-JHE
                                        }
ATTORNEY GENERAL                        }
JEFFERSON B. SESSIONS, III,             }
et al.,                                 }
                                        }
      Respondents.                      }

                           MEMORANDUM OPINION

      On November 20, 2017, Mr. Singh filed a petition for writ of habeas corpus,

seeking release from federal custody pursuant to 28 U.S.C. § 2241. (Doc. 1, p. 1).

Mr. Singh’s petition pertains to his detention by the U.S. Immigration and Customs

Enforcement since November 24, 2014. (Doc. 1, ¶ 6). Mr. Singh is a citizen of

India. (Doc. 1, ¶ 6).

      On January 2, 2018, the magistrate judge assigned to this case ordered Mr.

Singh to explain why the Court should not dismiss his petition in light of evidence

which the respondents submitted, evidence which indicates that Mr. Singh has

refused to sign removal papers and to participate in the other steps necessary for

his removal to India. (Doc. 7-1, p. 3; Doc. 9, p. 1).
      Mr. Singh responded on January 19, 2018, and objected to his continued

detention. (Doc. 10, p. 5). Alternatively, Mr. Singh requested “a determination

that any immigration law purporting to authorize his continued detention without a

fully bond hearing redetermination violates due process.” (Doc. 10, p. 5).

      On July 23, 2018, the magistrate judge filed his report and recommendation.

(Doc. 11). The magistrate judge recommended that the Court deny Mr. Singh’s

petition because the respondents demonstrated that Mr. Singh’s continued

detention without a bond hearing is the consequence of Mr. Singh’s repeated

refusal cooperate in the removal process. (Doc. 11). The magistrate judge advised

Mr. Singh of his right to file written objections to the report within 14 days. (Doc.

11, p. 6). To date, Mr. Singh has not objected to the magistrate judge’s report and

recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Based on its review of the record in this case, including Mr. Pitman’s

declaration (Doc. 7-1), the Court finds no misstatements of law in the report and no


                                          2
plain error in the magistrate judge’s factual findings. Therefore, the Court adopts

the magistrate judge’s report and accepts his recommendation.

      The Court will issue a separate final order consistent with this memorandum

opinion.

      DONE this 13th day of November, 2018.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                         3
